DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 13, 18, and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 2 and 20 state the limitation, “a flexible elastic and/or stretchable material” the statement “and/or” renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention or not.
Claims 13 and 18 state, “the plurality of hairs are selectively coupled to the strip member such that different hairs may be attached and removed from the strip member”. Paragraph 30 of applicant’s specification also states “The hairs may be permanently attached, coupled or fastened to the strip member by being sewn to the strip member 105, glued to the strip member 105, and/or the like. In other embodiments, the hairs 106 may be selectively attached to the strip member 105 so that different hairs 106 can be attached to the same stirp member 105 and allows strip member 105 to be reusable” it is unclear from this limitation how the plurality of hairs can be selectively coupled to the strip member, applicant has only set forth examples of permeant attachments. The drawings and the specification do not elaborate on what “selectively coupled to the strip member” means. It appears that the hairs attached to the strip member are selectively coupled to the plurality of strips of the cap.  It will be examined as the plurality of hairs coupled to the strip member are selectively coupled to the plurality of strips such that different hairs by be attached and removed from the plurality of strips. 
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are: “means for attaching….comprising half of a hook-and-loop fastener” in claim 3. “means for grabbing onto the user’s head…comprising at least one of rubber portions, bobby pins, hair clips and teeth” in claim 15.
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 6-7, 9-10, 13, 14, 16 and 18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by DePalma (US 2010/0170523).
DePalma discloses an apparatus, comprising: a cap (1) configured to be worn on a user’s head; and at least one hair member (18) configured to be selectively attached to the cap while the cap is worn on the head of the user, the hair member (18) comprising a strip member (19) that is configured to be attached to the cap and a plurality of hairs (9) that are coupled to the strip member (see Figures 3 and 5; paragraph 8) (claim 1). The cap (1) is comprised of a flexible elastic and stretchable material (paragraph 8) (claim 2). An outer surface of the cap comprises means for attaching the strip member to the cap, the means comprising a half of a hook- and-loop fastener and the strip member comprising a corresponding half of the hook-and-loop fastener (paragraph 40; “the fasteners 7 are preferably snaps 8 but may also be hook and loop fasteners”) (claim 3). An outer surface of the cap includes at least one strip (4) that is configured to mate with the strip member (18) for attaching the hair member to the cap (see Figure 4) (claim 6). The at least one strip is selectively coupled to the outer surface of the cap so that the position of the at least one strip on the cap can be changed (see Figure 4; paragraphs 41) (claim 7). The plurality of hairs comprise various characteristics selected from the group comprising different textures, colors, lengths, widths, and styles (paragraph 9) (claim 9). The plurality of hairs comprise characteristics for different hair styles selected from the group comprising straight hair, curly hair, dreadlocks, short hair, long hair, and braided hair (see Figure 5) (claim 10). The plurality of hairs (9) are coupled to the strip member (19) such that different hairs may be attached and removed from the strip (see Figure 5; paragraphs 8 and 9) (claim 13). DePalma disclose a system, comprising a cap (1) configured to be worn on a user’s head; a plurality of strips (4) coupled to an outer surface of the cap; and a plurality of hair members (18) configured to be selectively attached to the plurality of strips while the cap is worn on the head of the user, the plurality of hair members comprising strip members (19) that are configured to be attached to the strips (4) and a plurality of hairs (9) that are coupled to the strip members (see Figures 3-5)(claim 14). The plurality of strips are selectively coupled to the outer surface of the cap so that the position of the plurality of strips on the cap a can be changed (paragraph 40) (claim 16). The plurality of hairs (9) are coupled to the strip member (19) such that different hairs may be attached and removed from the strip (4) (see Figures 3-5) (claim 18).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 8, 11, 12, 17, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over DePalma (US 2010/0170523).
Regarding claims 8 and 17, De Palma discloses the claimed invention except for the hair is made from synthetic material. It would have been obvious to one having ordinary skill in the art before the effective filing date to have the hairs be made from synthetic material, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416. 
Regarding claims 11, 12, and 19, DePalma discloses the claimed invention except for the strip members have a width of 0.5 to 3 inches and a length of 6 to 8 inches. It would have been obvious to one having ordinary skill in the art before the effective fling date to a width of 0.5 to 3 inches and a length of 6 to 8 inches, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.

Claim(s) 4, 5, 15, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over DePalma (US 2010/0170523) in view of Salter (US 8,991,406). 
DePalma discloses the claimed invention except for the inner surface of the cap having a means for grabbing the wear’s head. Salter teaches a wig cap comprising on the inner surface a means for grabbing the wear’s head such as bobby pins (38,40) (col. 5, lines 35-40). It would have been obvious to one having ordinary skill in the art before the effective filing date to have the wig cap of DePalma be made with fasteners and bobby pins as taught by Salter to help secure the cap to the wear’s head.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHEL RUNNING STEITZ whose telephone number is (571)272-1917. The examiner can normally be reached Monday-Friday 8:00am-4:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cris Rodriguez can be reached on 571-272-4964. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RACHEL R STEITZ/Primary Examiner, Art Unit 3772                                                                                                                                                                                                        
8/18/2022